97 F.3d 1457
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ivan STROH, Appellant,v.UNITED STATES of America, Appellee.
No. 95-4215EM
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 25, 1996.Decided Oct. 2, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Having searched the record and considered the parties' briefs, we find no merit in Stroh's contentions.  Stroh failed to show "new evidence" likely to produce a different result on retrial, prejudice attributable to counsel's claimed deficiencies, or the prosecutor's knowing use of perjured testimony.  We also conclude the district court correctly denied relief on Stroh's sentencing claim.  Finally, we do not reach arguments Stroh raises for the first time on appeal.  We thus affirm the district court.  See 8th Cir.  R. 47B.